Alexander, C.J.
¶18 (concurring) — I agree with the result that the lead opinion reaches. I write separately, however, because I do not agree with its conclusion that the remedy of equitable tolling is available in criminal cases only when bad faith, deception, or false assurances caused the petitioner’s late filing. That holding, in my judgment, places too high a burden on petitioners such as Robert Charles Bonds, Jr. Even assuming, however, that equitable tolling may apply in circumstances other than where bad faith, deception, or false assurances are present, it is my view that the facts here do not justify tolling. I say that because the 10-month delay by the Court of Appeals in *145acting on Bonds’s personal restraint petition was not an extraordinary circumstance and certainly is far less egregious than the circumstances in State v. Little fair, 112 Wn. App. 749, 51 P.3d 116 (2002), and In re Personal Restraint of Hoisington, 99 Wn. App. 423, 993 P.2d 296 (2000), cases cited by the dissent in which equitable tolling has been applied.
Fairhurst, J., concurs with Alexander, C.J.